      Case 2:16-cv-02525-MMD-NJK Document 351 Filed 01/16/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                                DISTRICT OF NEVADA
    AMARIN PHARMA INC.,

                           Plaintiffs,
                                                      2:16-CV-2525-MMD-NJK

                                                 MINUTES OF PROCEEDINGS
    VS.
                                                  DATED:      January 15, 2020
    HIKMA PHARMACEUTICALS AND
    DR. REDDY’S LABORATORIES
    (DRL),

                         Defendants,


PRESENT:

THE HONORABLE MIRANDA M. DU, U.S. DISTRICT JUDGE

DEPUTY CLERK: PEGGIE VANNOZZI COURT REPORTER: KATHY FRENCH

COUNSEL FOR PLAINTIFFS:                   Megan Keane, Christopher Sipes, Michael
                                          Kennedy, Jeffrey Ellikan, Alaina Whitt, Han
                                          Park, Daniel Farnolly, Eric Sonnenschein

COUNSEL FOR DEFENDANT HIKMA: Charles Klein, Eimeric Reig-Plessis, W. West
                             Allen, Clair Fundakowski, Allison Heydorn

COUNSEL FOR DEFENDANT DRL:                Constance Huttner, Michael Rounds, James
                                          Barabas

IN COURT PROCEEDINGS: Bench trial, day 3

Proceedings begin at 8:33 AM. Also present for Amarin: Joseph Kennedy as corporate
representative, Barbara Kurys as patent counsel and Litigation Support Technician
David Brooks. Also present for Defendants: Neema Kumar as corporate representative
for Hikma, Andrew Allen and Deeph Jain as corporate representatives for DR and
Litigation Support Technician Stephen Gros.

Mr. Reig resumes direct examination of Jonathan Scheinberg. Defendant’s exhibit
1986 is marked and admitted. Ms. Keane conducts cross examination. Defendant’s
exhibit 1697 is marked. The witness is excused.

1            2:16-cv-2525-MMD-NJK Amarin Pharma vs. Hikma, DRL, January 14, 2020
     Case 2:16-cv-02525-MMD-NJK Document 351 Filed 01/16/20 Page 2 of 2




Recess: 10:28 AM – 10:48 AM.

Ms. Heydorn addresses the Court to present the thumb drive containing deposition
designations. The following exhibits used in the depositions are admitted: 1733, 1734,
1735, 1736, 1737, 1738, 1739, 1740, 1741, 1742, 1743, 1745, 1747, 1750, 1793, 1797,
1853, 1854, 1855, 1856, 1857, 1859, 1860, 1861, 1862, 1881, 1882, 1883, 1884, 1885,
1886, 1887, 1888, 1889 and 1890.

Mr. Reig advises the Court that Defendants will now proceed with the obviousness
portion of the case.

Jay Walter Heineke is sworn to testify. Mr. Reig examines the witness. Defendants’
exhibit 2222 is marked and admitted. The witness is qualified as an expert in the area
of lipoprotein metabolism and lipid disorders. Defendants’ exhibit 1546, 1524, 1588 and
1589 are marked and admitted.

Recess: 12:32 PM – 1:23 PM.

Direct examination of Jay Heineke resumes. Defendants’ exhibits 1605, 1587, 1581,
1641, and 2001 are marked and admitted.

Recess: 2:35 PM – 2:54 PM.

Mr. Sipes conducts cross examination of Jay Heineke. Defendants’ exhibit 1604 is
marked and admitted. Mr. Reig conducts redirect examination. The witness is
excused.

The Court and counsel discuss the schedule. Ms. Huttner announces the names of the
witnesses who will testify on Friday.

The bench trial is continued to Friday, January 17, 2020 at 8:30 AM.

Recess: 5:00 PM.


                                                          DEBRA K. KEMPI, CLERK
                                                          U.S. District Court
                                                          By: Peggie Vannozzi
                                                          Deputy Clerk




2             2:16-cv-2525-MMD-NJK Amarin Pharma vs. Hikma, DRL, January 14, 2020
